DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-22 are pending and examined below. This action is in response to the claims filed 10/21/22.

Response to Amendment
Applicant’s arguments, see Applicant Remarks 35 U.S.C. § 112(b) filed on 10/21/22, regarding 35 U.S.C. § 112(b) rejections are persuasive in view of amendments filed 10/21/22. 35 U.S.C. § 112(b) rejections are withdrawn.

Applicant’s arguments, see Applicant Remarks 35 U.S.C. §102 filed on 10/21/22, regarding 35 U.S.C. § 102 rejections are persuasive in view of amendments filed 10/21/22.
However, upon further consideration, a new ground(s) of rejection is made in view of further citations to the art of record and Sadat et al. (IS 2020/0097008) below.  The discussions from the interview of 10/18/22 discussed clarifications of the step wise dependency of each reaction to the previous one however the claim amendments of 10/21/22 to the independent claims do not sufficiently express that detail to overcome the art of record.  Further detail into the dependency on previous steps may overcome the rejection as written.

	The office advises the utilization of interviews in the process of creating the most efficient and constructive examination process in that the interpretations of the examiner and applicant of both the art of record as well as the present application are expressed in a mutual agreement in order to create and push forward the most productive discussions/amendments to move towards allowance.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 8-12, 14-19, and 21-22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Caldwell et al. (US 2021/0046924).

Regarding claims 1, 8, and 14, Caldwell discloses a cost based path determination system including a method of determining a trajectory for an autonomous vehicle, the method comprising (Abstract and ¶14): 
by an on-board computing system of the autonomous vehicle at a point in time to (¶13 – vehicle computing system corresponding to the recited on-board computing system): 
receiving, from a presence detection subsystem of the autonomous vehicle, data indicating that a non-Ego actor is proximate to the autonomous vehicle (¶14 – sensors corresponding to the recited presence detection subsystem where objects corresponding to the recited non-Ego actors proximate to the autonomous vehicle may be detected based on sensor data), 
generating a virtual doppelganger that is co-located with the autonomous vehicle at the point in time to (¶22 – simulated future states (estimated states) of the vehicle corresponding to the recited generating a virtual doppelganger that is co-located with the autonomous vehicle at the point in time),
predicting a plurality of possible modalities for the non-Ego actor and, for each of the modalities, one or more possible trajectories for the non-Ego actor (¶22 and ¶51-53 –  one or more predicted object trajectories corresponding to the recited plurality of possible modalities for the non-Ego actor), 
forecasting candidate actions of the virtual doppelganger, wherein each candidate actions is based on one or more of the possible trajectories of the non-Ego actor (¶22-24 and ¶51-53 – simulated future states of the object and the vehicle corresponding to the recited candidate actions of the non-Ego actor and the virtual doppelganger, respectively, depend upon associated trajectories and potential convergence), 
predicting reactive actions of the non-Ego actor, wherein each of the reactive actions is reactive to one of the candidate actions of the virtual doppelganger (¶51-53 and ¶164 - object trajectory may be based on a predicted reaction of the object to the vehicle action (e.g., active prediction)), 
determining candidate trajectories of the autonomous vehicle (¶22-24 and ¶51-53 – vehicle trajectories are determined based on the simulated future states), 
using the candidate trajectories for the autonomous vehicle to refine the predicted reactive actions for the non-Ego actor (¶22-24 and ¶51-53 – the trajectories 108 associated with objects 104 may be based on active prediction. Active prediction includes determining potential and/or likely reactions an object 104 may have corresponding to the recited refine the predicted reactive actions for the non-Ego actor based on a potential action of vehicle 102 corresponding to the recited candidate trajectories for the autonomous vehicle), 
using the refined reactive actions to select one of the candidate trajectories as a selected trajectory for the autonomous vehicle to follow (¶74-78 – estimated states corresponding to the recited refined reactive actions are used to determine select lowest action cost values where candidate actions corresponding to the recited candidate trajectories), and 
causing an automation subsystem of the autonomous vehicle, to move the autonomous vehicle along the selected trajectory (¶77 - the vehicle computing system may control the vehicle based on the determined (e.g., selected) action).  

Regarding claims 2, 9, and 15, Caldwell further discloses scoring the candidate trajectories for the autonomous vehicle according to a level of probability that the non-Ego actor will execute one or more of the refined reactive actions (¶53-55 - determine a cost corresponding to the recited scoring associated with each estimated state, such as based on the estimated positions of the vehicle 102 and the object 104 relative to one another where estimated states corresponding to the recited refined reactive actions); and 
wherein selecting one of the candidate trajectories as the selected trajectory for the autonomous vehicle to follow comprises selecting a candidate trajectory having a highest score (¶36 - the action selected may include the action having associated therewith a highest cost). 
 
Regarding claims 3, 10, and 16, Caldwell further discloses scoring the candidate trajectories for the autonomous vehicle also factors in, for each candidate trajectory: an estimated value of the candidate trajectory should it be executed, given that the non-Ego actor executes a particular trajectory T (¶53-55 – cost corresponding to the recited value associated with the scoring for each action corresponding to the recited candidate trajectory should it be executed based on each estimated state of the vehicle and the object corresponding to the recited should the non-Ego actor execute a particular trajectory).  

Regarding claims 4, 11, and 17, Caldwell further discloses determining which of the candidate trajectories is most likely to induce a particular refined reactive trajectory or modality in the non-Ego actor (¶82 – active prediction assesses the most likely reactions of an object based on respective vehicle actions to determine estimated states), and 
wherein selecting one of the candidate trajectories as the selected trajectory for the autonomous vehicle to follow comprises selecting the candidate trajectory that is most likely to induce a particular refined trajectory or modality in the non-Ego actor (¶95 – selected costs may be associated with factors that will affect the secondary object 304(2), such as comfort and progress, responsive to the primary object 304(1) predicted trajectories associated with the action where selecting costs based on their impact to the secondary object corresponding to the recited most likely to induce a particular refined trajectory).  

Regarding claim 5, 6, 12, and 19, Caldwell further discloses forecasting the candidate trajectories of the virtual doppelganger comprises identifying candidate trajectories that are statistically correlated with each of the predicted modalities of the non-Ego actor (¶82-83 – predicted future states of both the vehicle and object are determined utilizing active prediction includes determining potential and/or likely reactions an object 222(1) and 222(2) may have based on respective actions of the vehicle where likely reactions corresponding to the recited statistical correlation), and
forecasting the candidate trajectories of the virtual doppelganger comprises identifying candidate trajectories that are correlated with each of the accompanying trajectory forecasts for the non-Ego actor for each of the modalities (¶22-24 – for each potential vehicle action, the simulated future states of both the vehicle and object are predicted, these then estimated states are then associated with a cost of action therefore teaching the forecasted candidate trajectories correlated with each forecasted modality of the non-Ego actor).  

Regarding claims 21-22, Caldwell further discloses the plurality of possible modalities comprise high-level categories of actions, at least some of which are associated with a plurality of possible trajectories (¶51 – reactions of the object may include that an object 104, such as object 104(3), on a same road as the vehicle 102 and traveling in an opposite direction may adjust a position in the lane responsive to the vehicle 102 performing a lane change in the intersection, such as performing action 110(4) or 110(5) corresponding to the recited high level categories of actions).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 7, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Caldwell et al. (US 2021/0046924), as applied to claims 1, 8, and 14 above, in view of Sadat et al. (IS 2020/0097008).

Regarding claims 7, 13, and 20, Caldwell further discloses receiving, from the presence detection subsystem of the autonomous vehicle, data from detecting a plurality of additional non-Ego actors; and by the on-board computing system of the autonomous vehicle at the point in time to (¶121-123 and Fig. 7 - sensor data that indicates a presence of an object (e.g., entity) that is proximate to the vehicle where Fig. 7 discloses the onboard computing system): 
predicting a plurality of possible modalities for each additional other actor to yield a combinatorial set of possible joint modalities of all non-Ego actors (¶54, ¶83-84 and Fig. 2 – the vehicle computing system may simulate future states (e.g., estimated states) by projecting the vehicle 202 and objects 222(1) and 222(2) including identifying other objects that are irrelevant to the vehicle corresponding to the recited yielding a combinatorial set of possible joint modalities of all non-Ego actors), 
reducing the set of possible modalities to yield a reduced set (¶54 – identifying objects that are relevant and irrelevant and therefore disregarding irrelevant objects), 
predicting, for each of the modalities in the reduced set, one or more possible trajectories for one or more of the additional non-Ego actors (¶54 - determining estimated positions associated with relevant objects and other functions of the vehicle computing system, such as determining costs associated with different actions 110, controlling the vehicle, or the like).
While Caldwell does disclose identifying vehicle and object reactions to each other, it does not appear to perform this iteratively to predict a successive reaction of each Ego and non-Ego vehicle to each other in including additional actions and then reactions to additional actions and so on.
However, Sadat disclose an autonomous vehicle action planning system including forecasting additional candidate actions of the virtual doppelganger, wherein each additional candidate actions is based on one or more of the possible trajectories of the additional non-Ego actors (¶22-24 - Each time a new action is evaluated in the horizon graph search, a prediction process is performed that estimates future environment of the ego vehicle 114 at the next timestep assuming the ego vehicle 114 follows the selected action corresponding to the recited assessing non-Ego vehicle reactions to additional candidate actions), and 
predicting reactive actions of the additional non-Ego actors, wherein each of the reactive actions is reactive to one of the candidate actions or additional candidate actions of the virtual doppelganger (¶22-24 - Each time a new action is evaluated in the horizon graph search, a prediction process is performed that estimates future environment of the ego vehicle 114 at the next timestep assuming the ego vehicle 114 follows the selected action corresponding to the recited assessing non-Ego vehicle reactions to additional candidate actions), 
determining additional candidate trajectories of the autonomous vehicle (¶22-24 – determination of whether to continue with an action corresponding to the recited determining additional candidate trajectories), 
using the additional candidate trajectories for the autonomous vehicle to refine the predicted reactive actions for at least one of the additional non-Ego actors (¶22-24 – iterative prediction of how other vehicles will react to their environment based on future states and actions of the Ego vehicle corresponding to the recited refined predicted reactive actions for the non-Ego vehicles).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the cost based path determination system of Caldwell with the iterative reaction determination system of Sadat in order to allow the action search to understand how other dynamic obstacles react to and interact with the ego vehicle without the need to perform joint anticipatory planning for each dynamic obstacle in the environment (Sadat - ¶24).

Additional References Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Ferguson et al. (US 9,248,834) discloses a system of predicting trajectories of objects based on contextual information including predicating the reactions of an object to a vehicle trajectory and then finalizing an Ego vehicle trajectory based on the predicted reaction of other vehicles (Fig. 9).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew J Reda whose telephone number is (408)918-7573.  The examiner can normally be reached on Monday - Friday 7-4 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.J.R./             Examiner, Art Unit 3665                                                                                                                                                                                           	
/BEHRANG BADII/            Primary Examiner, Art Unit 3665